                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


CARLOS BARTELL,

                   Petitioner,                   Case Number: 2:13-CV-14945
                                                 HON. NANCY G. EDMUNDS
v.

MARY BERGHUIS,

                   Respondent.
                                        /

 OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
   CORPUS AND DENYING A CERTIFICATE OF APPEALABILITY

      Petitioner Carlos Bartell, currently in the custody of the Michigan

Department of Corrections, filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254. Petitioner, who is proceeding pro se, challenges his conviction

for first-degree criminal sexual conduct. For the reasons explained below, the

Court denies the petition. The Court also denies a certificate of appealability.

                                  I. Background

      The Michigan Court of Appeals provided this overview of the circumstances

leading to Petitioner’s conviction:

      On October 10, 2002, the victim left a Detroit club with a friend. The
      friend, who was driving, dropped the victim off somewhere near her
      home. As the victim walked home, “everything went blank.” She
      remembered that she was sexually assaulted and that two men were
      involved in the assault. The victim recalled that at least one of the
      men penetrated her vagina with his penis, but she could not remember
      if both men penetrated her.

      Sperm was found on the rectal swab in the victim’s rape kit. A DNA
      profile from the sperm was developed. Several years later, a DNA
      sample was taken from defendant. Defendant’s DNA matched the
      DNA of the sperm found on the rectal swab.

People v. Bartell, No. 291076, 2010 WL 2594946, *1 (Mich. Ct. App. June 29,

2010).

      Petitioner filed an appeal of right in the Michigan Court of Appeals. He

raised these claims: (i) the lower court should have dismissed the case based on a

violation of the 180-day rule; (ii) trial court improperly denied motion to withdraw

waiver of jury trial; (iii) insufficient evidence supported the conviction; (iv)

sentencing guidelines were improperly scored; and (v) the trial court improperly

enhanced sentence based upon facts neither admitted by Petitioner nor proven to a

jury beyond a reasonable doubt. The Michigan Court of Appeals affirmed

Petitioner’s conviction and sentence. Id. The Michigan Supreme Court denied

Petitioner leave to appeal. People v. Bartell, 489 Mich. 931 (Mich. May 24, 2011).



      Petitioner filed a motion for relief from judgment in the trial court, raising

these claims: (i) trial court improperly closed courtroom during preliminary

examination; (ii) admission of surrogate forensic expert’s testimony violated the

                                           2
Confrontation Clause; (iii) insufficient evidence support the bind over; and (iv)

ineffective assistance of trial and appellate counsel. The trial court denied the

motion for relief from judgment. See 7/25/12 Order, ECF No. 14-11. The

Michigan Court of Appeals denied Petitioner’s application for leave to appeal,

People v. Bartell, No. 313891 (Mich. Ct. App. May 20, 2013), as did the Michigan

Supreme Court, People v. Bartell, 495 Mich. 881 (Mich. Oct. 28, 2013).

      Petitioner then filed a habeas corpus petition. The Court granted Petitioner’s

request to stay the case while he filed a second motion for relief in the trial court.

He raised these claims in his successive motion for relief from judgment: (i)

prosecutor knowingly presented false testimony from police investigator; and (ii)

ineffective assistance of appellate counsel. The trial court denied the motion.

See 5/16/14 Order, ECF No. 14-13. Petitioner filed an application for leave to

appeal in the Michigan Court of Appeals. The Michigan Court of Appeals denied

leave to appeal, People v. Bartell, No. 323338 (Mich. Ct. App. Sept. 19, 2014); as

did the Michigan Supreme Court. People v. Bartell, 498 Mich. 852 (Mich. June

30, 2015).

      Petitioner filed a third motion for relief from judgment, raising these claims:

(i) newly discovered evidence showed that trial counsel failed to investigate three

potential alibi witnesses; (ii) counsel was ineffective in failing to consult a DNA


                                           3
expert witness; (iii) trial court erred in allowing prosecution expert to testify as an

expert in DNA; and (iv) Petitioner established good cause for failing to previously

raise these claims. The trial court denied the motion. Petitioner did not seek leave

to appeal this decision in the Michigan Court of Appeals or Michigan Supreme

Court.

         Petitioner then sought to lift the stay in this proceeding. The Court granted

Petitioner’s request and reopened the proceeding. The petition raises these claims:

         I.     The lower court judge abused his discretion by failing to
                dismiss the case based on a violation of the “180 Day” rule.

         II.    Petitioner was improperly denied his constitutionally
                guaranteed right to trial by a jury of his peers when the court
                refused to allow him to withdraw his previously made waiver of
                jury trial.

         III.   Petitioner asserts there was insufficient evidence upon which to
                have convicted him of CSC first degree injury or force.

         IV.    Petitioner has been denied his right to a public hearing under
                the state and federal constitutions where his preliminary
                examination judge closed the courtroom to the public during a
                critical portion of the complainant’s testimony.

         V.     Petitioner has been denied his right to confrontation under the
                state and federal constitutions where the prosecutor used
                substitute forensic expert testimony at preliminary examination
                and trial.

         VI.    The district court judge abused his discretion by binding
                petitioner over on first degree vaginal assault charges on the
                basis of insufficient evidence.

                                             4
      VII. Petitioner has been deprived of his right to effective assistance
           of counsel under the state and federal constitutions where (a)
           trial counsel failed to object to the judge’s closure of the
           courtroom to the public at preliminary examination, (b) trial
           counsel failed to object to the prosecutor’s use of substituted
           forensic expert testimony at trial and preliminary examination
           on the basis of it being a confrontation violation, (c) trial
           counsel advised appellant to waive his right to testify, (d)
           appellate counsel failed to raise any of the within issues on
           direct appeal or in a prior motion.

      VIII. Defendant Bartell is entitled to relief from judgment on federal
            and state due process grounds to a fair and impartial trial where
            the prosecution knowingly allowed OIC Investigator Kim
            Turner-Kovacs to provide false and misleading testimony, and
            where the prosecution abdicated its independent constitutional
            duty to correct the falsity in order to obtain defendant’s tainted
            conviction.

      Respondent has filed an answer in opposition and the relevant state court

records and transcripts.

                              II. Standard of Review

      Review of this case is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”). Under the AEDPA, a state prisoner is entitled to

a writ of habeas corpus only if he can show that the state court’s adjudication of his

claims –

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2)    resulted in a decision that was based on an unreasonable

                                          5
      determination of the facts in light of the evidence presented in the
      State court proceedings.

28 U.S.C. § 2254(d).

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court

cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from

[this] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam),

quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000). “[T]he ‘unreasonable

application’ prong of the statute permits a federal habeas court to ‘grant the writ if

the state court identifies the correct governing legal principle from [the Supreme]

Court but unreasonably applies that principle to the facts’ of petitioner’s case.”

Wiggins v. Smith, 539 U.S. 510, 520 (2003), quoting Williams, 529 U.S. at 413.

However, “[i]n order for a federal court find a state court’s application of [Supreme

Court] precedent ‘unreasonable,’ the state court’s decision must have been more

than incorrect or erroneous ... The state court’s application must have been

‘objectively unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations omitted); see

also Williams, 529 U.S. at 409. “A state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

                                            6
86, 101 (2011), quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).

“Section 2254(d) reflects the view that habeas corpus is a guard against extreme

malfunctions in the state criminal justice systems, not a substitute for ordinary

error correction through appeal. . . . As a condition for obtaining habeas corpus

from a federal court, a state prisoner must show that the state court’s ruling on the

claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility

for fairminded disagreement.” Id. at 102-03(internal quotation omitted).

      Section 2254(d)(1) limits a federal habeas court’s review to a determination

of whether the state court’s decision comports with clearly established federal law

as determined by the Supreme Court at the time the state court renders its decision.

See Greene v. Fisher, 565 U.S. 34, 38 (2011). Section 2254(d) “does not require

citation of [Supreme Court] cases – indeed, it does not even require awareness of

[Supreme Court] cases, so long as neither the reasoning nor the result of the

state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002).

“[W]hile the principles of “clearly established law” are to be determined solely by

resort to Supreme Court rulings, the decisions of lower federal courts may be

instructive in assessing the reasonableness of a state court’s resolution of an issue.”

Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007), citing Williams v. Bowersox,


                                           7
340 F.3d 667, 671 (8th Cir. 2003); Dickens v. Jones, 203 F. Supp. 2d 354, 359

(E.D. Mich. 2002).

      Lastly, a federal habeas court must presume the correctness of state court

factual determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this

presumption only with clear and convincing evidence. Id.

                                   III. Discussion

                                  A. 180-Day Rule

      Petitioner claims that the delay in bringing him to trial violated his Michigan

statutory right to trial within 180 days. Petitioner moved in the trial court to

dismiss the criminal case because his trial occurred approximately 217 days from

the date the prosecutor was notified by the Michigan Department of Corrections

that Petitioner was in custody. The trial court denied the motion.

      On direct appeal, the Michigan Court of Appeals held that Petitioner waived

his rights under the 180-day rule and, alternatively, that no violation occurred

because the prosecutor took good-faith action within the 180-day period and

promptly proceeded to ready the case for trial. Bartell, 2010 WL 2594946 at *2.

      The “180-day Speedy Trial Act” is a Michigan law that requires a prison

inmate who is the subject of a pending criminal charge to “be brought to trial

within 180 days after the department of corrections causes to be delivered to the


                                           8
prosecuting attorney of the county in which the warrant, indictment, information[ ]

or complaint is pending written notice of the place of imprisonment of the inmate

and a request for final disposition of the warrant, . . . information [ ] or complaint.”

Mich. Comp. Laws § 780.131(1); see also Mich. Ct. Rule 6.004(D)(1). The

remedy for violation is dismissal of the charges with prejudice. Mich. Ct. Rule

6.004(D)(2). Those provisions are matters of state law. They do not create federal

constitutional rights by themselves. And “[a] federal court may not issue the writ

on the basis of a perceived error of state law.” Pulley v. Harris, 465 U.S. 37, 41

(1984). This claim is denied.

                              B. Waiver of Jury Trial

      Petitioner claims that he was denied his constitutional right to a trial by jury

when the trial court denied his request to withdraw his jury trial waiver. He argues

that the trial court should have inquired into the basis for his request.

      The Sixth Amendment guarantees, in pertinent part, that an accused is

entitled to “trial[ ] by an impartial jury.” U.S. Const. amend. VI. The right to a jury

trial is waivable, so long as the waiver is “express and intelligent.” Patton v.

United States, 281 U.S. 276, 312 (1930), overruled on other grounds by Williams

v. Florida, 399 U.S. 78, 92 (1970). As the Michigan Court of Appeals recognized,

Petitioner does not contest the voluntariness of his waiver. Bartell, 2010 WL


                                           9
2594946 at *3. Instead, he sought to withdraw his plea because he reassessed the

benefits of a jury trial and concluded that certain testimony would be better-

received by a jury.

      The Michigan Court of Appeals held that Petitioner’s “simple change of

mind” did not constitute good cause to withdraw his jury trial waiver. Id. The

state court also rejected Petitioner’s claim that the trial court should have inquired

into the basis for Petitioner’s change of heart because, even had the court done so,

no valid justification existed for withdrawal of the waiver. Id.

      The state court’s decision is neither contrary to Supreme Court precedent nor

an unreasonable application of federal law or the facts. To the extent that

Petitioner alleges a violation of the state law or procedure, he is not entitled to

relief. A federal court may only grant habeas relief to a person who is “in custody

in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). Trial court errors in the application of state law or procedure are not

cognizable as grounds for federal habeas relief. See Estelle v. McGuire, 502 U.S.

62, 67-68 (1991). Even if the trial court abused its discretion under state law, this

abuse of discretion is not a basis for habeas corpus relief. See Sinistaj v. Burt, 66

F.3d 804, 808 (6th Cir.1995) (finding no authority for the proposition that, when a

state court abuses its discretion in denying a defendant’s motion to withdraw a


                                           10
waiver of jury trial, the result violates the United States Constitution).

      Second, Petitioner fails to establish a violation of his federal constitutional

rights. The record shows that Petitioner consulted with defense counsel prior to

waiving his right to a jury trial. See ECF No. 14-4. At a pre-trial hearing, the trial

court discussed Petitioner’s decision. Petitioner acknowledged that he had a right

to a jury trial and that he understood that right; confirmed his decision to waive this

right and proceed with a bench trial; and indicated that he was doing so of his own

free will and had not been coerced or promised anything in return. See id. On the

basis of this record, the Court finds that Petitioner has failed to show that his

waiver was involuntary or that the trial court’s denial of his request to withdraw

the waiver violated any constitutional right.

                           C. Sufficiency of the Evidence

      Petitioner next argues that insufficient evidence supports his first-degree

criminal sexual conduct conviction. He argues the victim’s memory of the assault

was so poor that a reasonable jury could not have found him guilty beyond a

reasonable doubt.

      “[T]he Due Process Clause protects the accused against conviction except

upon proof beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). “Two


                                           11
layers of deference apply to habeas claims challenging evidentiary sufficiency.”

McGuire v. Ohio, 619 F.3d 623, 631 (6th Cir. 2010) (citing Brown v. Konteh, 567

F.3d 191, 204-05 (6th Cir. 2009)).

      First, the Court “must determine whether, viewing the trial testimony and

exhibits in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Brown, 567 F.3d at 205 (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)

(emphasis in original)). Second, if the Court were “to conclude that a rational trier

of fact could not have found a petitioner guilty beyond a reasonable doubt, on

habeas review, [the Court] must still defer to the state appellate court’s sufficiency

determination as long as it is not unreasonable.” Id.

      The elements of first-degree criminal sexual conduct charged under Mich.

Comp. Laws § 750.520b(1)(f) are: (i) Petitioner engaged in sexual penetration with

another person; (ii) he used force or coercion to accomplish sexual penetration; and

(iii) that he caused personal injury to the complainant. Mich. Comp. Laws §

750.521b(1)(f); People v. Petrella, 424 Mich. 221, 238-39 (1985).

      The Michigan Court of Appeals held that sufficient evidence was presented

to sustain Petitioner’s conviction:

      The victim testified that she was sexually assaulted by two men and
      that at least one of the men penetrated her vagina with his penis.

                                           12
      Sperm with DNA matching defendant’s DNA was found on the rectal
      swab in the victim’s rape kit. Dr. Melanie Trapani, an expert in
      forensic analysis, testified that she has found sperm cells on a rectal
      swab when the victim’s complaint is vaginal penetration. The victim
      also testified that she had a long-term boyfriend, she did not know
      defendant, and she would not have consented to sexual intercourse
      with defendant.1 The victim further testified that before the sexual
      assault “everything went blank” and that she suffered head and facial
      injuries. The facial injuries required surgery for the insertion of a
      plate on the left side of her eye. Viewing this evidence in the light
      most favorable to the prosecution, a rational trier of fact could find
      that defendant engaged in vaginal penetration with the victim and that
      defendant used force causing personal injury to accomplish the
      penetration. Defendant’s conviction is supported by sufficient
      evidence.
      1
       The trial court correctly stated that lack of consent is not an element
      of CSC I. People v. Stull, 127 Mich. App. 14, 20; 338 N.W.2d 403
      (1983).

Bartell, 2010 WL 2594946 at *4.

      “A reviewing court ‘faced with a record of historical facts that supports

conflicting inferences must presume – even if it does not affirmatively appear in

the record – that the trier of fact resolved any such conflicts in favor of the

prosecution, and must defer to that resolution.’” McDaniel v. Brown, 558 U.S.

120, 133 (2010) (quoting Jackson, 443 U.S. at 326). According the state court’s

findings of fact a presumption of correctness, the Michigan Court of Appeals’

decision easily passes scrutiny under the deferential AEDPA standard. The state

court applied the correct constitutional test, relied on facts amply supported in the


                                           13
record, and did not unreasonably apply clearly established constitutional law.

Petitioner is not entitled to federal habeas corpus relief with respect to this claim.

                                D. Public Trial Right

      In his fourth claim, Petitioner argues that the trial court erred in partially

closing the courtroom during a portion of the victim’s preliminary examination

testimony. The trial court closed the courtroom to everyone but the attorneys,

court staff, a police officer, and victim’s advocate while the victim testified

specifically about the sexual acts. The trial court did so to make the victim more

comfortable. The state court found that Petitioner waived this claim because

counsel stated on the record that he had no objection to the limited closure. See

7/25/2012 Opinion, ECF No. 14-11.

      Respondent argues that this claim (as well as claims V through VIII) are

procedurally defaulted. The Court need not address the issue of procedural default

because these claims are plainly without merit. See Lambrix v. Singletary, 520

U.S. 518, 525 (1997) (procedural default is ordinarily addressed first, but

resolution on the merits is permitted where the issue is easily resolved).

      The Sixth Amendment guarantees that, “[i]n all criminal prosecutions, the

accused shall enjoy the right to a speedy and public trial.” U.S. Const. amend. VI.

The right is applicable to the states through the Fourteenth Amendment. Duncan v.


                                           14
Louisiana, 391 U.S. 145, 148-49 (1968). “The central aim of a criminal

proceeding must be to try the accused fairly.” Waller v. Georgia, 467 U.S. 39, 46

(1984). The public-trial guarantee was created to further that aim. Id., citing

Gannett Co. V. DePasquale, 443 U.S. 368, 380 (1979). A public trial helps to

ensure that judge and prosecutor carry out their duties responsibly, encourages

witnesses to come forward, and discourages perjury. Id. The violation of the

constitutional right to a public trial is a structural trial error, not subject to the

harmless error analysis. Id. at 49-50, n.9. The right to a public trial, while an

important structural right, “is also one that can be waived when a defendant fails to

object to the closure of the courtroom.” Johnson v. Sherry, 586 F.3d 439, 444 (6th

Cir. 2009). “[C]ertain decisions regarding the exercise or waiver of basic trial

rights are of such moment” that they cannot be made for the defendant by his

attorney without the defendant’s express consent. Florida v. Nixon, 543 U.S. 175,

187 (2004). No Supreme Court precedent supports a finding that the waiver of the

right to a public trial is one of those rights. United States v. Whalen, 578 F. App’x

533, 539 (6th Cir. 2014); see also Guyton v. Butler, 490 F. App’x 331, 333 (11th

Cir. 2012) (“The Supreme Court has not held that counsel cannot waive his client’s

right to a public trial.”).

       Defense counsel did not object to the closing of the courtroom during the


                                             15
victim’s preliminary examination testimony. The state court’s decision that

Petitioner waived his right to a public trial is supported by the record. Habeas

corpus is denied.

                                E. Bind-Over Claim

      Petitioner next argues that the trial court erred in finding sufficient evidence

was presented at the preliminary examination to bind him over for trial. This claim

does not present a cognizable basis for habeas relief. There is no general

constitutional right to a preliminary examination before trial. See Gerstein v. Pugh,

420 U.S. 103, 125 n. 26 (1975); Harris v. Neil, 437 F.2d 63, 64 (6th Cir. 1971). A

state court’s failure to even hold a preliminary examination does not present a

cognizable habeas claim. See Scott v. Bock, 241 F. Supp.2d 780, 793 (E.D. Mich.

2003) (Lawson, J.). A claim that the evidence offered at a preliminary examination

was insufficient for a finding of probable cause is not cognizable on habeas review.

See David v. Lavinge, 190 F. Supp. 2d 974, 978 (E.D. Mich. 2002) (O’Meara, J.);

Prowell v. Overton, No. 93-1949, 1994 WL 146842, * 1 (6th Cir. April 22, 1994).

Further, it is an “established rule that illegal arrest or detention does not void a

subsequent conviction.” Gerstein, 420 U.S. at 119 (citing Frisbie v. Collins, 342

U.S. 519 (1952); Ker v. Illinois, 119 U.S. 436 (1886)). Therefore, “although a

suspect who is presently detained may challenge the probable cause for that


                                           16
confinement, a conviction will not be vacated on the ground that the defendant was

detained pending trial without a determination of probable cause.” Gerstein, 420

U.S. at 119. Because Petitioner is now incarcerated pursuant to a valid conviction,

he cannot challenge the preliminary procedures employed prior to his trial. Habeas

relief is denied on this claim.

                          F. Confrontation Clause Claim

      Petitioner claims that his Sixth Amendment right to confrontation was

violated by the trial court’s admission of DNA testimony from two witnesses – Dr.

Melanie Shohocki-Trapani and Heather Vitta – because they did not personally

perform the scientific testing upon which their testimony relied.

      Dr. Shohocki-Trapani, who was qualified as an expert in forensic analysis of

DNA, testified that she was employed by Orchid Cellmark Company. Orchid

contracted with the Detroit Police Department to perform DNA testing. In 2004,

Orchid received a blood sample from the victim in this case and a rectal swab. Dr.

Shohocki-Trapani testified that another analyst prepared and signed the report

regarding the samples. Although Dr. Trapani did not perform the testing of these

samples, she reviewed the raw data from the DNA sequencing machine using

standard DNA analysis. She testified that sufficient samples were extracted to

create a DNA profile for the victim. Also, based upon the sperm cells extracted


                                         17
from the swab, a male DNA profile was also created. The male DNA profile was

not connected to any particular person. Instead, the information was provided to

the Detroit crime lab.

      Heather Vitta testified she was employed by the Michigan State Police in the

Biology and DNA Unit. She was qualified as an expert in the field of DNA

analysis. Vitta produced a DNA profile from a buccal swab taken from Petitioner.

She compared the DNA profile to the report and data developed by Orchid

Cellmark. Vitta concluded that the DNA detected from the rectal swab matched

Petitioner’s DNA profile. The possibility of another person having the same DNA

profile as Petitioner was one in 6.5 quadrillion.

      Out-of-court statements that are testimonial in nature are barred by the Sixth

Amendment Confrontation Clause unless the witness is unavailable and the

defendant has had a prior opportunity to cross-examine the witness, regardless of

whether such statements are deemed reliable by the court. See Crawford v.

Washington, 541 U.S. 36 (2004). In Williams v. Illinois, 567 U.S. 50 (2012), a

plurality of the Supreme Court held that a testifying expert may assume the truth of

an out-of-court statement – in that case, a DNA profile produced by an outside

laboratory – without violating the Confrontation Clause. Id. at 57-58. The Court

explained: “For more than 200 years, the law of evidence has permitted ... an


                                          18
expert [to] express an opinion that is based on facts the expert assumes, but does

not know, to be true.” Id. at 57. The plurality opinion in Williams establishes that

there is no clearly-established federal law finding a Confrontation Clause violation

when an expert witness testifies to forming an independent opinion after reviewing

a report prepared by another, non-testifying expert. See Barbosa v. Mitchell, 812

F.3d 62, 67 (1st Cir. 2016) (holding that Williams suggests that admitting an

opinion “by an expert witness who has some connection to the scientific report

prepared by another whom she supervised” does not violate the right to

confrontation). Additionally, the potential for prejudice caused by the admission

of such evidence is minimized in the context of a bench trial. Id. at 69. “When the

judge sits as the trier of fact, it is presumed that the judge will understand the

limited reason for the disclosure of the underlying inadmissible information and

will not rely on that information for any improper purpose.” Id.

      In the present case, the trial court held the experts’ testimony did not violate

the Confrontation Clause because the DNA testing performed by Orchid comprised

the data upon which the experts’ independent opinions were based, at least in part.

See 7/25/12 Opinion at 4, ECF No. 14-11. Petitioner is not entitled to relief

because he failed to show that the trial court’s decision is contrary to or an

unreasonable application of clearly-established Federal law.


                                           19
            G. Ineffective Assistance of Trial and Appellate Counsel

      Petitioner argues that he received ineffective assistance of trial and appellate

counsel. He claims trial counsel was ineffective in: (i) failing to object to the

courtroom closure, (iii) failing to object to the expert witnesses’ testimony on

Confrontation Clause grounds; and (iii) advising him not to testify in his own

defense. He argues appellate counsel’s failure to raise the claims raised in this

petition was also ineffective.

      An ineffective assistance of counsel claim has two components. A petitioner

must show that counsel’s performance was deficient and that the deficiency

prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To

establish deficient representation, a petitioner must demonstrate that counsel's

representation “fell below an objective standard of reasonableness.” Id. at 688. In

order to establish prejudice, a petitioner must show that, but for the constitutionally

deficient representation, there is a “reasonable probability” that the outcome of the

proceeding would have been different. Id. at 694.

      The trial court, the last state court to issue a reasoned opinion addressing

Petitioner’s claim that counsel should have objected to the courtroom closure, held

that counsel was not ineffective. See 7/25/12 Op. at 6-8, ECF No. 14-11, Pg. ID

608-10. Petitioner fails to show that counsel was not acting reasonably in


                                          20
declining to object to the closure. Nor has Petitioner demonstrated prejudice. The

closure was limited to just a portion of the victim’s testimony and it occurred

during the preliminary examination not during trial. The Court discerns no

prejudice to Petitioner. The state court’s decision was not contrary to or an

unreasonable application of Strickland.

      Petitioner also has not shown that his attorney was ineffective in failing to

raise a Confrontation Clause objection to Dr. Shohocki-Trapani’s or Heather

Vitta’s testimony. As discussed above, Petitioner has not shown that admission of

this testimony violated his right of confrontation. Because counsel cannot be

found ineffective for failing to make futile objections, this claim is meritless. See

Altman v. Winn, 644 Fed. App’x 637, 644 (6th Cir. 2016).

      Finally, Petitioner claims that counsel was ineffective in advising him not to

testify in his own defense. He claims this was the only way he could have

presented evidence to support a consent defense. The trial court held that counsel’s

advice to Petitioner was sound trial strategy. See 7/25/12 Op. at 8-9, Pg. ID 612.

There is no indication in the record that Petitioner’s decision not to testify was

coerced. His decision easily could have been informed by the extensive, brutal

injuries the victim sustained. Counsel reasonably could have concluded that

placing Petitioner on the stand to claim consent would be too risky in light of these


                                          21
serious injuries. A defendant retains the “ultimate authority” to decide whether to

testify on his own behalf. Jones v. Barnes, 463 U.S. 745, 751 (1983). The record

provides no indication that the decision not to testify was anyone’s other than

Petitioner’s. Even if defense counsel made an “erroneous strategic prediction”

concerning the wisdom of Petitioner testifying, this is not, by itself, proof of

deficiency. Lafler v. Cooper, 566 U.S. 156, 174 (2012).

      Petitioner also claims that his appellate attorney was ineffective in failing to

raise claims raised in this habeas petition but not raised on direct appeal. The

Supreme Court has held that a petitioner does not have a constitutional right to

have appellate counsel raise every non-frivolous issue on appeal. Jones v. Barnes,

463 U.S. 745, 754 (1983). Strategic and tactical choices regarding which issues to

pursue on appeal are “properly left to the sound professional judgment of counsel.”

United States v. Perry, 908 F.2d 56, 59 (6th Cir. 1990).

      The claims raised in this petition and on collateral review in state court are

meritless. Appellate counsel need not raise non-meritorious claims on appeal.

Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010) (citing Greer v. Mitchell,

264 F.3d 663, 676 (6th Cir. 2001)). Accordingly, the Court will deny habeas

corpus relief on this claim.

                           H. Prosecutorial Misconduct


                                          22
      Finally, Petitioner argues that the prosecutor committed misconduct when

she knowingly presented perjured testimony from Investigator Kimberly Turner,

the officer-in-charge. Turner testified that, on October 12, 2002, she met the

victim at Henry Ford Hospital, and took a statement from her. Petitioner argues

that Turner’s testimony was false because the witness statement indicates the

statement was taken by “Delplace”, not Turner. He further argues that the

prosecutor was aware this testimony was false.

      A false-testimony claim falls under the Brady disclosure doctrine, which

requires the government to disclose evidence favorable to a defendant if it is

“material either to guilt or to punishment.” Brady v. Maryland, 373 U.S. 83, 87

(1963). The “contours of [a false-testimony] claim were predominantly shaped by

two Supreme Court cases: Napue v. Illinois, 360 U.S. 264, 269-72, and Giglio v.

United States, 405 U.S. 150, 153–54, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972).”

Brooks v. Tenn., 626 F.3d 878, 894 (6th Cir. 2010).

      The Sixth Circuit has developed a three-part test for determining if the

prosecution has committed a Brady–Napue–Giglio violation:

      The knowing use of false or perjured testimony constitutes a denial of
      due process if there is any reasonable likelihood that the false
      testimony could have affected the judgment of the jury. In order to
      establish prosecutorial misconduct or denial of due process, the
      defendants must show (1) the statement was actually false; (2) the
      statement was material; and (3) the prosecution knew it was false.

                                         23
      The burden is on the defendants to show that the testimony was
      actually perjured, and mere inconsistencies in testimony by
      government witnesses do not establish knowing use of false
      testimony.

Id. at 894-95 (quoting Coe v. Bell, 161 F.3d 320, 343 (6th Cir. 1998)).

      Petitioner has not shown that Turner’s testimony was false. There appears to

be a discrepancy between Turner’s testimony and the fact that the witness

statement indicates the statement was taken by “DelPlace.” Neither the prosecutor

nor defense counsel asked Turner to resolve this discrepancy. It is unclear whether

an Officer DePlace existed or was present at the interview. “DelPlace” may have

been written on the report in error. DelPlace may have begun the interview which

was then conducted by Turner. Absent any additional information, this

inconsistency is insufficient to show Turner’s testimony was false or that the

prosecutor knew it to be false.

      This claim is denied.




                                         24
                          IV. Certificate of Appealability

      Before Petitioner may appeal this Court’s dispositive decision, a certificate

of appealability (COA) must issue. See 28 U.S.C. § 2253(c)(1)(A); Fed. R.App. P.

22(b). A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U .S.C. §

2253(c)(2). When a court rejects a habeas claim on the merits, the substantial

showing threshold is met if the petitioner demonstrates that reasonable jurists

would find the district court’s assessment of the constitutional claim debatable or

wrong. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner

satisfies this standard by demonstrating that ... jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003).

      In this case, the Court concludes that reasonable jurists would not debate the

Court’s conclusion that none of the claims in the habeas petition warrant relief.

Therefore, the Court denies a certificate of appealability.




                                          25
                                    V. Conclusion

      For the reasons stated above, Petitioner’s petition for a writ of habeas corpus

is DENIED. Furthermore, the Court DENIES a certificate of appealability.

      SO ORDERED.


                                  s/ Nancy G. Edmunds
                                  NANCY G. EDMUNDS
                                  UNITED STATES DISTRICT JUDGE

Dated: January 15, 2019



I hereby certify that a copy of the foregoing document was served upon the Carolos Bartell
and counsel of record on January 15, 2019, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                           26
